          Case 9:20-cv-00189-DWM Document 9 Filed 03/25/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


In re:                                              CV 20-189-M-DWM

THE HOMESTEAD AT WHITEFISH
LLC,
                                                           ORDER
                              Debtor.


         The parties having filed a Stipulated Dismissal of Bankruptcy Appeal

(Doc. 8) pursuant to Fed. R. Bankr. P. 8023,

         IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

         DATED t h i ~ y of March, 2021.
